DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 October 2022.
Specification
The amendment filed 24 October 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the visible-infrared radiation further including the range of 400-700 nm.  The originally filing makes clear that the range of 700-1200 nm was written as intended.  The amended paragraph, which runs from page 17 to page 18, clearly states that “[g]ivin that the wavelengths are towards the infrared range, i.e. beyond 700 nm” and does not include any discussion of wavelengths in the range of 400-700 nm.  As it is well understood that wavelengths in the visible range are not capable of delivering a germicidal effect outside of special situations or long exposures with a high irradiance, it is viewed that the inclusion of the wavelength range of 400-700 nm is new matter.  Deletion of the amended passage is required. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The inclusion of the wavelength range of 400-700 nm is viewed to be new matter.  See the above objection to the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 5, 6 and 12, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellec et al. (US 9,889,216; hereinafter “Bellec”).
In regard to claim 1, Bellec discloses a disinfection unit (decontamination device 10) of preforms 12 comprising a carousel (proximal numeral 10 in Figure 6) on which there is supported a plurality of disinfection members (a plurality of support members 20) which are movable between a raised position and a lowered position (see Figure 5), wherein said lowered position is configured so as to allow the disinfection members to be introduced into said preforms to be disinfected, wherein each of said disinfection members comprises a plurality of disinfection elements emitting UV-C radiation (diodes 22C for producing UVC radiation; see col. 15, lines 37-40).  See figures 1-6; col 7, lines 22-42; and col. 15, line 32 through col. 16, line 67. 
In regard to claim 5, Bellec teaches that the main emission line of the ultraviolet radiation delivered from the UVC LEDs is within the range between 250 nm and 275 nm with the wavelength preferably being 265 nm.  See col. 8, lines 47-67.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellec in view of Hayakawa et al. (US 2016/0257055; hereinafter “Hayakawa”).
In regard to claims 2 and 3, Bellec depicts a containment structure for the installation 100 depicted in Figure 6, but is silent in regard to the structure being capable of maintaining a controlled atmosphere therein.
Hayakawa discloses an aseptic filling system for blow-molding and filling containers wherein the chamber 41b of the system can be sterilized and maintained in a sterile condition by supplying positive pressure of air which has been passed through a HEPA filter.  See Figure 3 and paragraphs [0096]-[0098].  Hayakawa further discloses that high-humidity air should be prevented from entering the chamber 41b of the blow molding machine 12.  See [0151].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sterile air supply of Hayakawa with the installation of Bellec for the purpose of maintaining the containers in an aseptic condition.  Further, it would have been obvious to have implemented a dehumidification device along with the HEPA filter ventilation system of the combined system without creating any new or unexpected results as it is desired to prevent high-humidity air to enter the chamber of the blow-molding machine.
In regard to claim 15, Bellec discloses a blowing system for producing containers from preforms, comprising a heating oven (oven 104) for preforms 12 inlet into the system (installation 100) by means of handling means (such as transport device 108 and transport means 102), a blowing or stretch-blowing unit (blowing machine 106) downstream of the oven wherein the disinfection unit 10 is upstream of the oven (as depicted in Figure 6) or integrated into the blowing machine 106 as recited in col. 17, lines 1-5. 
Bellec is silent in regard to a filling machine arranged downstream of the blowing machine.
Hayakawa discloses an aseptic filling system which includes in order a preform supply machine 11, a blow-molding machine 12 and the filling machine 13.  See Figure 3 and [0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the filling machine of Hayakawa to be downstream of the installation of Bellec for the purpose of filling the decontaminated containers in the same production line. 

Allowable Subject Matter
Claims 7, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8, 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach, suggest or render obvious the claimed limitations of a rotatable lower portion of a stem of a disinfection member wherein a bushing or bearing element which is integral with an upper portion of the stem and is rotatably associated with the lower portion in combination with the other claimed structural limitations.  It is noted that JP 2002068144 discloses using an optical fiber for transmitting UV light to the interior of a container for sterilizing the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774